Title: To James Madison from John Brannan, 4 July 1823
From: Brannan, John
To: Madison, James


        
          Sir
          Washington, July 4. 1823
        
        I herewith send you a copy of my late publication of the Official Letters of our Military & Naval Officers during the late war with Great Britain &c. in extra binding.
        
        The object of the compilation, you will perceive by the preface is, to hand down to posterity, the names and deeds of our gallant fellow citizens who so nobly sustained what is called our second war for independence. It embodies a fund of important information, which, I presume, future historians and patriots will highly appreciate—and forms an authentic documentary record of events, which by the rising generation, and by ages yet unborn, must be contemplated with interest & veneration, and which are unattainable from any other source.
        It has cost me great labor and expence, as the whole was copied over and printed from manuscript. I had several more letters and documents prepared, but the Book swelled to a size beyond my expectations, and I was compelled to Omit them as of minor importance as regarded the main object of the work, though valuable as documentary history—and several letters which I wanted were not to be found in the War department. As it is published, the Book contains 60. pages more than was originally promised in my prospectus.
        In this City—at West Point, and some Country towns my subscription was very respectable, but in the Cities and throughout the Country, was by no means such as I had reason to expect, and falls several hundred Dollars short of the costs of publication. Many gentlemen declined subscribing, thinking it would be a mere catch penny work; but all my subscribers who have received their Copies, appear highly pleased with it. Several Editors from this City to the northward have spoken of it in very handsome terms as a national compilation, but the sale in Baltimore Philadelphia & New York has been very trifling—in Boston it has, unexpectedly to me, sold better than in either of the other Cities.
        After you have made a cursory examination of the volume, you would do me a great favor by giving me your opinion of the work; and informing me whether or not, you think its national character is such as to be worthy of a place in the Libraries of our contemporaries and their posterity. If you should think proper to pay for the Volume to aid me in discharging the claims of my printers and binders, it will be very thankfully received. The price in this style of binding is Five Dollars—in calf gilt $4. in neat plain sheep $3. and in boards $2.50. Should any of your neighboring friends see the volume sent, and desire a copy for the use of their families, I shall be happy to receive their orders.
        Wishing you many years of health and happiness, enjoying the love and gratitude of your republican brethren, the sweet solace of the venerable patriot, is the sincere wish of Your Obedt. Hble. Servant
        
          John Brannan
        
        
          P.S. I am the son of a soldier of the Revolution, toward the close of which I was born—my father is a yeoman of Pennsylvania, now 83. years

old—he was an Officer in the Pennsylvania Militia during the Revolution—a lieutenant at its commencement, & a colonel at its close—his children have imbibed those principles of liberty & independence for which their sire and the heroes and sages of those days so nobly contended with success.
        
      